               Case 2:21-mj-00011-KJN Document 6 Filed 01/25/21 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
                                                                                         FILED
                                                                                  January 25, 2021
                                                                                  CLERK, US DSITRICT COURT
                                                                                    EASTERN DISTRICT OF
                                                                                         CALIFORNIA



 UNITED STATES OF AMERICA,                                CASE NUMBER: 2:21-mj-00011-KJN
                   Plaintiff,

        V.
                                                                   NOTICE TO DEFENDANT
 VALERIE ELAINE EHRKE                                                BEING RELEASED

                       Defendant.

A. You are advised that you are being released pursuant to the "Bail Reform Act of 1984".

B. Conditions of Release
   You are further advised that your release is subject to the following conditions in addition to any
   conditions contained in your Bond form:
   1. That you shall appear on time at all proceedings as required and shall surrender for service of
      any sentence imposed as directed.
   2. That you shall advise the court and your attorney prior to any change in address.
   3. That you shall not commit any offense in violation of federal, state or local law while on release
      in this case.
   4. Travel Restrictions:
   5. Other Special Conditions: (See Attached)

C. Advice of Penalties and Sanctions
   You are further advised that:
   1. It is a criminal offense under Title 18 U.S.C. §3146, if, after having been released, the defendant
      knowingly fails to appear as required by the conditions of release or to surrender for the service
      of sentence pursuant to a court order. If the defendant was released in connection with a
      charge, or while awaiting sentence, surrender for the service of a sentence, or appeal or
      certiorari after conviction, for -
      a. an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years
           or more, the defendant shall be fined not more than $250,000 or imprisoned for not more
           than ten years or both;
      b. an offense punishable by imprisonment for a term of five years or more, but less than fifteen
           years, the defendant shall be fined not more than $250,000 or imprisoned for not more than
           five years or both;
      c. any other felony, the defendant shall be fined not more than $250,000 or imprisoned not
           more than two years or both; or
      d. a misdemeanor, the defendant shall be fined not more than $2,000 or imprisoned not more
           than one year, or both. If punishable by more than 6 months, the fine is not more than
           $100,000.
      A term of imprisonment imposed for failure to appear or surrender shall be consecutive to the
      sentence of imprisonment for any other offense. In addition, failure to appear may result in the
      forfeiture of any bail.


                                                   1
Case 2:21-mj-00011-KJN Document 6 Filed 01/25/21 Page 2 of 2
